Citation Nr: 1647626	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-48 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi 


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of shell fragment wounds (SFWs) of the left arm, Muscle Group VI.  

2.  Entitlement to a rating in excess of 30 percent for residuals of SFWs of the left side, Muscle Group XIII and XIV.  

3.  Entitlement to a rating in excess of 10 percent for residuals of SFWs of the left leg, with fracture of the tibia and fibula, Muscle Group XI.  

4.  Entitlement to a rating in excess of 30 percent for neuropathy of the left leg, residual of SFW.  

5.  Entitlement to a compensable rating for residuals of SFW of the left fifth metatarsal.  

6.  Entitlement to a compensable rating for SFW scars of the head, neck, and chest.  


7.  Entitlement to an initial rating in excess of 50 percent for residuals of left hip replacement.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969, including service in the Republic of Vietnam; he was awarded the Purple Heart Medal and the Combat Action Ribbon. 

The case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans (VA) Regional Office (RO) in Jackson, Mississippi.  In a June 2008 rating decision, the RO denied increased ratings for SFW on the left leg; left arm, Muscle Group VI; posttraumatic stress disorder (PTSD); SFW of the left leg with fracture left tibia and fibula, Muscle Group XI; SFW of the left fifth metatarsal with multiple retained foreign bodies (RFBs) and fracture second toe; and determined that new and material had not been received to reopen the claim for service connection for degenerative disc disease lumbar spine.  

Thereafter, a March 2010 rating decision granted entitlement to service connection for left hip replacement secondary to service-connected residuals of a shrapnel wound of the left lower extremity, with a 100 percent rating assigned from June 12, 2009 to July 31, 2010 and a 30 percent rating beginning August 1, 2010.  An October 2010 rating decision granted a 50 percent rating for left hip replacement effective August 1, 2010.  Thus, the higher rating appeal is for higher than 50 percent for the left hip disability.

A November 2012 rating decision granted entitlement to a 10 percent rating for bilateral hearing loss, effective November 29, 2011.

The Veteran noted in his March 2013 substantive appeal that he was appealing all issues except for entitlement to an evaluation in excess of 10 percent for PTSD, entitlement to an evaluation in excess of 10 percent for tinnitus, and entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  However, the issue of entitlement to an evaluation in excess of 10 percent for tinnitus was not before the Board.  In June 2015, the Board dismissed the issues of entitlement to an evaluation in excess of 10 percent for PTSD and entitlement to an evaluation in excess of 10 percent for bilateral hearing loss because the Veteran withdrew his appeal as to those matters.  The Board remanded the other issues on appeal.

In March 2016, the Board reopened the claim of service connection for degenerative disc disease of the lumbar spine and then remanded that issue as well as the other issues on appeal (as listed on the front page of this decision).  In May 2016, the RO granted service connection for a lumbar spine disability; thus resolving that issue.  


FINDINGS OF FACT

1.  The Veteran's disability of Muscle Group VI, residuals of SFW, results in no more that moderately severe impairment.  

2.  The Veteran has a painful scar located on the left upper arm medial aspect.

3.  The Veteran's disability of Muscle Group XIII and XIV, residuals of SFW, results in no more that moderately severe impairment.  

4.  The Veteran has a painful scar located on the left lateral thigh.

5.  The Veteran has a painful scar located on the left knee.  

6.  The Veteran's disability of Muscle Group XI, residuals of SFW, results in no more that moderately severe impairment.  

7.  The Veteran's neuropathy of the left leg results in severe incomplete paralysis, but not complete paralysis.  

8.  The Veteran's SFW of the left fifth metatarsal does not result in moderate impairment or the equivalent of amputation of that toe including the metatarsal head.  

9.  The SFW scars of the head, neck, and chest, are not visible and are not symptomatic.  

10.  The Veteran's residuals of left hip replacement are not more than moderately severe.  

11.  The Veteran meets the schedular criteria for a TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals of SFWs of the left arm are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73; Diagnostic Code 5306 (2015).

2.  The criteria for a 10 percent rating for a painful scar located on the left upper arm, medial aspect, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015). 

3.  The criteria for a rating in excess of 30 percent for residuals of SFWs of the left side, Muscle Group XIII and XIV, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73; Diagnostic Code 5306 (2015).

4.  The criteria for a 10 percent rating for a painful scar located on the left lateral thigh are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007). 

5.  The criteria for a 10 percent rating for a painful scar located on the left knee are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007). 

6.  The criteria for a 20 percent rating for residuals of SFWs of the left leg, with fracture of the tibia and fibula, Muscle Group XI, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73; Diagnostic Code 5311 (2015).

7.  The criteria for a rating in excess of 30 percent for neuropathy of the left leg are not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73; 4.124(a), Diagnostic Code 8521 (2015). 

8.  The criteria for a compensable rating for SFW of the left fifth metatarsal are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015). 

9.  The criteria for a compensable rating for residuals of SFW scars of the head, neck, and chest are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015). 

10.  The criteria for an initial rating in excess of 50 percent for residuals of residuals of left hip replacement are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73; Diagnostic Code 5311-5054 (2015).

11.  The Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the Veteran was provided with the relevant notice and information in November 2007, January 2008, November 2011 letters which provided the pertinent VCAA notices.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of the disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App 119 (1999), the United State Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as the claim for a higher rating for the left hip disability) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran claims that higher ratings are in order for his SFW of the left leg, with fracture of the tibia and fibula, Muscle Group XI (higher than 10 percent); multiple scars of the left arm, Muscle Group VI, residuals of SFW (higher than 20 percent); SFWs of the left side, Muscle Group XIII and XIV (higher than 30 percent); neuropathy of the left leg, residual of SFW (higher than 30 percent); eft hip replacement (higher than 50 percent); SFW of the left fifth metatarsal (higher than 0 percent); SFW scars of the head, neck, and chest (higher than 0 percent); and that his combined service-connected disabilities result in his being unable to work such that a TDIU is warranted.  

In order to assess the level of severity of the various disabilities, the evidence of record must be reviewed.

The Veteran was seen in November 2007.  At that time, he related that he could walk around for a while, but then he began to hurt.  The pain was located in the left thigh and lateral aspect of the thigh and hip.  It caused him to have to stop and rest, but after resting he could not resume the same amount of walking that he could before.  His history was significant for having a mortar wound during Vietnam that caused significant injury to the left leg.  He had some tissue loss and some sequelae from that injury.  He had a defect in the fascia lata with herniation of the vastus lateralis through the defect and he had a visible tissue defect along the lateral aspect of the distal thigh extending down to the knee.  He also had some atrophy of the muscles of the leg and some defect in the toes of both feet which was probably related just to orthopedic disease.  With respect to the vascular status, both feet were warm and satisfactorily perfused.  He had a 2+ left femoral pulse and right femoral pulse.  They were about equal.  On the left side there was a 1-2+ dorsalis pedis pulse, but no posterior tibial pulse.  The examiner suspected that this was a sequela of the old injury rather than atherosclerotic occlusive disease.  In addition to this there was some residual deformity consistent with the prior traumatic injury.  The Veteran reported that his left hip joint had deteriorated.  

In February 2008, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he was hit with multiple shrapnel fragments while serving in Vietnam in 1969.  He stated that he was hit on the left side of his body.  He received shrapnel injuries to his left arm and left leg.  He had a fracture of his second toe left foot that he was aware of, but he was not aware of a fracture to the left fifth metatarsal.  He had a fracture of his distal left tibia and fibula.  He was also hit in the left upper arm, left thigh, left lower arm and his hand.  He initially received field medical care including battle dressing.  He was medevac'd from there to China Beach where he was stabilized and had his wounds cleaned.  He was there for approximately a day before he was airvac'd to an Air Force hospital in Japan where he spent three days.  He had further debridement and was further stabilized at that point.  From there he was airvac'd to a naval hospital in Guam where he had shrapnel removed.  He was there for approximately 10 days.  He had several surgeries there and from there he was medevac'd to Bethesda Naval Hospital where he spent seven months.  He stated he had multiple surgeries at Bethesda Hospital and he underwent multiple episodes of physical therapy.  He was placed on temporary disabled retired list for five years and he was medically retired after approximately five years in 1972 or 1973.  He was never returned to duty.  He stated that his last surgery was done to his left lower leg at the Biloxi VA in 1981.  He had a shrapnel fragment that was continuing to drain.  They went in removed it and he had had no problems with the drainage from that area since then.  

The Veteran complained of mild pain to his left upper leg after walking for greater than 10 to 15 minutes.  He described it as a burning type pain.  He also complained of stiffness.  He had no complaints in regards to the fracture of his left tibia or fibula.  He denied any heat redness or swelling.  He had flare-ups of worsening pain with cold weather.  He denied any current drainage or any instability.  He did use a cane.  He did not use a brace or crutches.  He was able to do his activities of daily living for the most part.  He could walk up to a half a mile slowly.  He was able to do a little yard work.  He denied any constitutional symptoms of his bone disease and there was no history of neoplasm.  He did complain that the scar on his left upper leg had a burning type sensation.  He also complained that the muscle was herniated underneath the scar.  He complained of the left upper arm scarring which was slightly painful to palpation or if someone touched or he bumped the area.  In regards to his feet, there was no pain, weakness, stiffness, swelling, heat, redness, fatigability, or lack of endurance in regards to his feet.  He stated that his feet really were not his problem.  There were no periods of flare-ups.  He did not wear any type of special shoes or use any type of assistive devices.  There was no effect on his activities of daily living.  He was currently retired.  He stated that he could stand for two hours or more in an eight hour period without resting.  There was no history of neoplasm.  The Veteran stated that his only medication was 800 mg of Motrin three times a day with food.  He indicated he did have a nerve injury from the shrapnel fragment to his left upper leg.  He complained of some decrease in dexterity in his left hand secondary to the shrapnel injuries to his left upper arm.  He complained of numbness and tingling to his left lower leg, mostly the anterior aspect of the left lower leg and his left foot.  He denied any precipitating or aggravating factors and he also denied any alleviating factors or alleviating medications.  He did complain of pain, weakness, fatigue, and functional loss to his left lower leg.  He denied any true flare-ups in regards to this.  He denied any other paresthesias, dysesthesias or any other sensory abnormalities.

An examination of the skin revealed multiple scars to the left upper leg.  There was a 14 x 1 cm scar of the left lateral thigh with an area of muscle herniation beneath that was painful to palpation.  There was a 21 x 2 cm scar in the posterior left thigh.  There was a 25 x 3 cm scar of the left knee that was depressed and adherent to the underlying tissue.  There was a 10 x 2 cm scar to the left knee lateral aspect.  There was a 9 x 1 centimeter (cm) medial proximal scar of the left lower leg.  There was a 10 x 1 cm scar of the medial left lower leg.  There was a 9 x 1 cm scar of the left lower leg over the medial malleolus.  There was a 6 x 2 cm scar of the posterior left calf that was slightly depressed.  There was a 15 x 2 cm scar of the mid posterior left calf and a 9 x 1 cm scar posterior of the left ankle. 

In regards to the left arm, there was an 8 x 2 cm scar of the left upper arm.  There was a 14 x 2 cm scar of the left upper arm medial aspect that was painful to palpation.  There was a 9 x 1 cm scar of the left posterior upper arm.  There was a 7 x 1 cm scar of the left forearm and there was a 5 x 2 cm scar that was slightly depressed over the dorsum of the left hand and noted to be between the interdigital webbing of the thumb and index finger.  

The texture of all the scars was fairly normal skin texture except around the left knee as the skin was thickened and depressed.  The scars on the left upper arm appeared to be superficial in nature.  There was no evidence of inflammation edema or keloid formation.  In the area of the left knee, the scars were indurated and adherent to underlying tissue.  There was no limitation of motion or limitation of function of any of the scars noted.

Left knee examination revealed no heat, swelling or erythema.  On repetitive range of motion testing times 3, there was 0 degrees of extension and 0 to 100 degrees of flexion.  There were negative anterior and posterior drawer signs and a negative McMurray sign.  There was no evidence of ligamental laxity.  There was no pain noted on motion.  There was no additional limitation of motion.  Left ankle/foot examination revealed no heat, swelling, or erythema.  On repetitive range of motion testing times 3, there was 0 to 10 degrees of dorsiflexion and 0 to 15 degrees of plantar flexion.  The bilateral Achilles tendons were in alignment with weight bearing.  There is no unusual wear on any of the shoes.  There was no evidence of callous formation of the foot.  All the nails of both feet were dystrophic in appearance.  There was no pain to palpation or movement. 

Left wrist examination revealed no heat, swelling or erythema.  On repetitive range of motion testing times 3, there was 0 to 70 degrees of dorsiflexion, 0 to 80 degrees of palmar flexion, 0 to 20 degrees of radial deviation, and 0 to 40 degrees of ulnar deviation.  There was a negative Phalen's and negative Tinel's test.  Left hand examination revealed no heat, swelling or erythema.  All digits of the left hand revealed full range of motion.  The Veteran was able to make a good fist.  He was able to oppose all digits to the thumb without difficulty.  He was able to flex all digits to the proximal and secondary crease without difficulty.  There was no gap space.  Left elbow examination revealed no heat, swelling or erythema.  On repetitive range of motion testing times 3, there was 0 to 120 degrees of flexion, 0 degrees of extension, 0 to 80 degrees of supination, and 0 to 80 degrees of pronation.  

Neurological cranial nerves II through XII appeared to be grossly intact.  There was an abnormal gait with a left limp.  The Veteran was unable to walk in tandem on his heels or on his toes.  Straight-leg raise was negative for radicular pain.  Sensations were decreased to sharp touch over the entire aspect of the left leg, lateral aspect.  Grip strength was equal bilaterally.  Index finger to nose was normal without nystagmus.  Musculoskeletal muscle strength testing was 3/5 in the left lower extremity and 4/5 in the left upper extremity 

X-rays of the left hand revealed mild degenerative changes; prior ballistic injury; of the left elbow revealed prior ballistic injury with moderate degenerative changes of the left elbow joint, 1 cm body at the anterior aspect of the elbow joint and probable joint effusion; of the left foot revealed prior ballistic injury, findings at the midshaft of the left fifth metatarsal likely posttraumatic; of the left tibia and fibula revealed evidence of prior ballistic injury, degenerative changes; of the left ankle revealed calcaneal enthesophyte, finding suggesting prior ballistic injury; of the left knee revealed old shrapnel injury left knee, joint appeared to be well preserved, and no arthritic change seen.
The assessment was status post fracture, left foot second metatarsal; multiple SFW injuries of the left leg involving Muscle groups XI, XIII and XIV with thigh injury severe; multiple SFW injuries left arm and left hand involving Muscle Groups VI VII and IX; multiple SFW fragments left leg with residual neuropathy; residuals of SFW with fracture left tibia and fibula; residuals of SFWs with multiple scars left arm and leg.  

In a June 2008 rating decision, the RO denied increased ratings for SFW of the left leg; multiple scars of the left arm, Muscle Group VI, residuals of SFW; PTSD; SFW of the left leg with fracture left tibia and fibula, Muscle Group XI; SFW of the left fifth metatarsal with multiple retained foreign bodies and fracture second toe.

In May 2009, the Veteran's wife submitted a statement describing the terrible ordeal of the SFW injuries, noting that his left leg was shorter due to his injuries received in Vietnam.  He indicated that the Veteran was in terrible pain with his left leg.  
 
In October 2009, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran had obtained a lift for his left shoe per his physician's recommendation due to a one inch leg shortening.  He had also been using a cane since he had left hip surgery, mainly for the support.  He could perform his activities of daily living except for putting his shoes on and his wife helped with that as he had problem bending with his back condition.  He could walk 1/8 mile, but when he went to the mall or shopping he used the shopping cart.  He could stand for about 20 minutes.  He could sit about 20 minutes.  His current pain medication was Ibuprofen.  

The Veteran reported that he did not get much pain in the tibia, fibula area.  He denied any pain or flare-ups.  In his left leg, he indicated that his muscles had tightened up especially in the back.  The intensity of the pain was 2 to 3 and lasted for 1/2 hour to 35 minutes.  He denied any flare-ups.  In the left leg, he complained of left knee pain laterally where he had some lost muscle with the scar which was indented.  Laterally, he got pain and he also felt cracking and popping in the left knee.  He had pain in the knee laterally with intensity 2 to 3.  He denied any stiffness, but sometimes had swelling.  There was no giving away or instability on walking, but he felt unstable while walking.  He reported the lift in the left shoe seemed to help.  He had flare-ups of pain in the left knee about once a week if he overdid it or worked outside.  During a flare-up, the intensity of the pain might go up to 3 to 4 and he had additional limitation and it lasted for 20 minutes.  His residuals of SFW to the left 5th metatarsal with multiple RFBs and fracture of the 2nd toe, he indicated that this foot was the same.  He got pain in the left ankle laterally with intensity of 3 which was intermittent and he also felt weakness.  In the left foot metatarsal area he reported numbness with his peroneal nerve neuropathy and denied any pain in the metatarsal area.  He mainly complained of ankle pain.  He indicated that he got mild swelling as well as stiffness, especially at night-time.  He reported flare-ups daily at the end of the day mainly with walking.  The intensity of the pain goes to 5 and had additional limitation which lasted for 10 to 15 minutes.  He usually stopped while walking and rested.  The precipitating factor was walking.  The neuropathy or the peroneal nerve residuals resulted in constant numbness in the top of the left foot anterolaterally and also in the left leg anteriorly.  He reported mild tightness mainly in the calf region daily when walking and the intensity was 2 to 3.  It lasted for 1/2 hour to 35 minutes.  He got flare-ups mainly if he did too much walking.  The intensity went to 5 to 6 and lasted for about 20 minutes when he had additional limitation and had to sit and relax.  The precipitating and aggravating factor was walking.  He still had pain and weakness in the left leg unchanged.  He related that he dragged the left leg.  Sometimes, he stated that he twisted the left ankle as he did not feel the left foot with his numbness.  The scar in the left arm was tender to touch or when he bumped it.  There was no skin breakdown.  There was weakness with muscles in the left arm.  The Veteran related that the scar in the side of the left knee was tender, but he denied any skin breakdown or infection.  With the left thigh scars, he reported that it felt hot once in a while with walking too much.  With all these scars, he had no skin breakdown.  There were no functional limitations or current treatment.  Mainly, he had tenderness in the left arm scar and left knee scar.  Other scars were not significant for tenderness.  The Veteran underwent a total left hip replacement in 2009.  The surgery improved the pain and mobility.  Currently, he reported pain in the left hip laterally which was a dull pain with intensity of 1.  He denied any stiffness, swelling, locking, giving away, or instability.  There were no flare-ups.  The disability mainly effected bending over and he was told not to twist or cross his legs.  

Left hip examination revealed tenderness in the hip area.  He had an operative scar in the back of the left hip buttock area measuring 6 cm in length and 1 cm in width which was well healed not painful on examination.  There was no underlying tissue damage or skin breakdown.  There were no functional limitations of the scar.  With range of motion of the left hip, forward flexion was 0 to 80 degrees, extension was 0 to 10 degrees, abduction was 0 to 20 degrees, adduction was 0 to 20 degrees, external rotation was 0 to 30 degrees, and internal rotation was 0 to 20 degrees.  Range of motion was limited by discomfort.  Left knee examination revealed tenderness laterally mainly along with his scar tissue area.  There was no swelling, redness or warm feeling.  Range of motion on flexion was 0 to 130 degrees, extension was 0 degrees.  Range of motion was limited by discomfort.  No instability was noted.  Left foot examination revealed no left ankle swelling or tenderness.  Range of motion testing revealed dorsiflexion of 0 to 10 degrees, plantar flexion of 0 to 30 degrees with no pain on motion.  The Veteran had foot drop.  Foot examination did not reveal disability due to service-connected SFW of the left fifth metatarsal.  

Scar examination revealed that in the left arm medially, he had a scar measuring 5 cm in length and 0.2 cm in width.  He also had a scar anteriorly in the left arm measuring 7 cm in length and 0.2 cm in width.  Also there was a scar in the left hand near the first dorsum interosseous area where the shrapnel was removed which was 3 cm in length and 0.2 cm in width.  In the left lower extremity. in the left thigh laterally, he had a scar measuring 15 cm in length and 0.5 cm in width.  Posteriorly, in the back of the left thigh, there was a scar measuring 19 cm in length and 1 cm in width.  By the side of the left knee above and below, there was a scar measuring from below the knee to the lower part of the thigh measuring 26 cm in length and 0.3 cm in the upper part to one cm in width and in the lower part, one cm in width.  In the left leg medially, there was a scar measuring 5 cm and 0.2 cm in width.  In the left leg, he also had a scar measuring 9 cm in length and 0.5 cm in width.  In the left arm upper part medially he had a scar measuring 14 cm in length by 0.5 cm in width.  He had a muscle herniation bulging in the left thigh anteriorly measuring 16 cm in length and 0.6 cm in width.  The scar in the left thigh with the muscle herniation and also the scar in the left arm medially were painful on palpation.  The other scars were not painful.  All the scars were superficial except the left knee scar by the side.  There was underlying soft tissue damage with a depth of one cm.  There was no skin breakdown with any scars.  There was no evidence of inflammation edema or keloid formation.  The area of the left knee scar was indurated and adherent to the underlying tissue, but other scars showed no induration.  There were no functional limitations with the scars and no limitation of motion with the scars.

The Veteran ambulated with a cane with no significant limping as he used a left shoe lift and he wore boots.  On walking with bare feet, there was a mild left foot dragging.  He could not walk on heels and toes.  When he was holding onto the cane, he was able to do tandem.  He was able to stand on the right leg slightly unsteady with the left leg.  There was no ataxia noted.  On motor examination in the left arm, there was no significant muscle atrophy.  In the left lower extremity, the Veteran had loss of muscle in the left thigh laterally and down into the knee area.  The lower extremities power was approximately 4+/5.  The left lower extremity showed mild foot drop with mild weakness in the dorsiflexion of the left foot with 4 to 4-/5 muscle power.  Deep tendon reflexes in the upper extremities were 1 bilaterally.  In the lower extremities, knee jerks were 2 and ankle jerks were absent.  Plantars were downgoing.  Tone was normal.  Sensory was intact in the upper extremities.  In the lower extremities, sensory was decreased in the left leg anterolaterally and also in the left foot anteriorly.  There was vibration decrease in the left foot.  Position sense was intact.  

X-rays revealed total left hip replacement with the femoral head component well seated within the acetabular component.  There was no evidence of hardware loosening or failure.  Scattered metallic fragments were noted in the left thigh.  Atherosclerosis of the left knee was shown.  There was no acute fracture dislocation or bony destructive lesion.  There was moderate patellar spurring.  Numerous metallic fragments were noted about the knee.  There was a dense vascular calcification.  The impression was moderate patellar spurring with retained metallic fragments.  With regard to the left ankle, there was no acute fracture dislocation or bony destructive lesion.  There was a minimal plantar heel spur.  Scattered metallic fragments were noted in the left calf and in the foot.   The impression was retained metallic foreign bodies and small plantar heel spur.  X-ray of the tibia and fibula showed evidence of prior ballistic injury degenerative changes possibly underlying osteopenia.  The examiner noted that the Veteran mild to moderate functional limitations with standing and walking.  

A March 2010 rating decision granted service connection for left hip replacement as due to service-connected residuals of shrapnel wound to the left lower extremity with a temporary evaluation of 100 percent effective June 12, 2009 and then a 30 percent from August 1, 2010.  

In July 2010, the Veteran was afforded another VA examination.  The Veteran reported that he could perform all activities of daily living independently with the exception that he had trouble putting his socks on and he required assistance from his wife for this activity.  The Veteran indicated that the pain in his left hip had almost completely resolved following his hip surgery.  He did complain of some stiffness and fatigability of the hip which he described as a tightness in his hip area with increased physical activity or when it was late in the afternoon.  He reported that after walking 50 feet, he would begin experiencing tightness in the hip.  He related that he was able to sit without any difficulty and could also stand for approximately 20 30 minutes before experiencing the tightness in his hip.  He denied any pain in the hip area.  He used a single tip cane for ambulation.  He was currently taking Ibuprofen 600 mg three times a day for his arthritic discomfort and reported that it helped reduce the pain in his other joints and the tightness in his hip.  He tolerated the medication well with no side effects.

Musculoskeletal/neurological examination revealed that the Veteran was right hand dominant.  His posture was erect and he did not have a limp.  He used a single tip cane with ambulation.  There were no amputations present.  Upper extremity deep tendon reflexes biceps were 1+ brachioradialis, 1+ bilaterally.  Lower extremity deep tendon reflexes were present with bilaterally patellar reflexes at 1+ bilaterally, Achilles reflexes at 1+ bilaterally.  There was no atrophy or loss of muscle tone or hypertrophy noted on examination.  Strength testing to gravity and resistance was 5/5 bilaterally.  The Veteran could correctly identify light touch to all extremities times four.  He had difficulty determining pinprick sensation to bilateral knees, bilateral lower legs, and bilateral feet.  The Veteran could perform toe walk, heel walk, and heel to toe walking without difficulty.  He had a negative Romberg and a negative pronator drift on testing.  He was able to perform finger-to-nose without difficulty.  He had no tremors, fasciculation, spasticity, or rigidity noted on examination,  Range of motion of the left hip after three repetitions revealed flexion 0 to 55 degrees, extension 0 to 10 degrees, abduction 0 to 40 degrees, adduction 0 to25 degrees, external rotation 0 to 40 degrees, and internal rotation 0 to 30 degrees.  There was no pain with motion.  There was no limitation of motion with repetition.  There was no edema, warmth, crepitus, or tenderness present on palpation of the left hip.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, incoordination, instability, or pertinent abnormal weightbearing except as noted.  There was no loss of function with repetitive use except as noted.  Loss of function due to flare ups could not be determined without resorting to mere speculation-rays revealed left hip replacement with retained metallic fragments.  The diagnosis was left degenerative arthritis with mild functional limitations.

An October 2010 rating decision granted a 50 percent rating for left hip replacement effective August 1, 2010, the date from which the Board will evaluate the left hip.  

In an April 2011 statement, the Veteran's wife indicated that as the Veteran had aged, his disabilities caused him more problems due to pain.  She also reported that after the left hip surgery, the Veteran needed to rest a lot.  

In May 2011, the Veteran was afforded another examination.  The Veteran reported that not much had changed from the last left hip examination.  He indicated that his current symptoms were episodic.  His pain was daily and episodic and he rated it as a 4 on a 1 to 10 pain scale.  He complained of stiffness, weakness, and instability of the hip.  He denied any swelling.  He reported that he could walk 100 feet before experiencing significant pain in his left hip and he could stand for 5 minutes before experiencing significant pain in his left hip.  He utilized a single tip cane with ambulation.  Regarding effect on activities of daily living, the Veteran reported that it slowed his movements down.  He had difficulty getting in and out of the tub.  Regarding effects on usual occupation, the examiner noted that the Veteran was retired.  Regarding flare-ups, the Veteran reported that he would occasionally experience flare-ups in the late afternoon after a day of activity and the pain would go up to a 7 until he could become non-weight-bearing.  He had not had any treatment in the last 12 months and he took Ibuprofen 600 mg, 3 times a day, for pain and he reported that it helped.  With regard to the left foot, the Veteran also reported that not much had changed.  He had not had any additional injuries or trauma to his foot.  He had not had any further surgeries since the removal of the shrapnel in 1969.  Regarding symptoms, he stated that he had pain at rest standing and walking on the foot.  He stated that he had weakness at rest, standing, and walking on the foot and he also reported fatigability at rest, standing, and walking.  He indicated that he had been provided some shoe inserts after his hip surgery that seemed to help somewhat with his foot discomfort.

On examination, his posture was erect and he ambulated with a slight limp on his left.  He utilized a single tip cane for ambulation and no amputations were present.  Cranial nerves II through XII were grossly intact.  Deep tendon reflexes were present bilaterally with the exception of the left knee.  His biceps were 2+, brachioradialis was 2+, his right patella was 2+, and his Achilles bilaterally was 2+.  There was no atrophy, hypertrophic, or loss of muscle tone noted on the examination.  Strength testing to gravity and resistance was 5/5 bilaterally.  The Veteran was unable to do toe walk due to some concerns about balance.  He was able to perform heel walk and tandem walking.  The Veteran could ambulate for physical examination without the use of the cane.  Left hip flexion was 0 to 100 degrees, extension was 0 to 30 degrees, abduction was 0 to 40 degrees, adduction was 0 to 20 degrees, external rotation was 0 to 45 degrees, and internal rotation was 0 to 35 degrees.  There was no pain with motion.  There was no limitation of motion with repetition.  There was no edema, erythema, warmth, crepitus, or tenderness present on the examination.  The Veteran could dorsiflex and plantar flex the left foot and toes without difficulty.  He was noted to have a callus formation under his fifth digit on his left foot.  There was no painful motion, edema, weakness, instability, or tenderness noted.  There was no Achilles tendon misalignment and there was no pain with foot manipulation.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, incoordination, instability, or pertinent abnormal weightbearing except as noted.  There was no loss of function with repetitive use except as noted.  Loss of function due to flare ups could not be determined without resorting to mere speculation.  X-ray of the left hip revealed unremarkable left hip replacement with retained metallic fragments; x-ray of the left foot revealed multiple metallic fragments from shrapnel as described above with no change in the appearance of the foot or bony structures since the previous exam.  The diagnoses were left total hip replacement with minimal functional limitations; and shrapnel injury to the left foot with no functional limitations.  Regarding unemployability, the Veteran remained independent in all activities of daily living. He self-administered his medications, was able to drive his personal vehicle, and left home as desired. The examiner opined that the Veteran could perform gainful sedentary or light duty employment if he so chose.

In November 2011, the Veteran's wife submitted a statement in which she reported that the Veteran had increased pain in his knee and decreased mobility.  He had been having shots for the knees which provided some relief, but did not last long.  

In November 2011, the Veteran was afforded a VA examination.  His left lower extremity exhibited moderate intermittent pain, paresthesias, and numbness.  Strength testing was full.  He had muscle atrophy of left leg calf which was 2 cm smaller than the right calf.  Reflexes were 1+ in triceps, biceps and brachioradialis; 1+ at the ankles; and 2+ at the knees.  Sensory examination was decreased in the left hands/fingers and normal elsewhere.  There were no trophic changes.  The Veteran had an abnormal gait in which he dragged his left leg and he walked with a cane.  The radial, median, musculocutaneous, ulnar, long thoracic, upper radicular group, middle radicular group, lower radicular group, sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, posterior tibial, internal saphenous, external cutaneous, and ilio-inguinal nerves were noted to be normal.  The Veteran regularly used a cane and left leg boot.  His service-connected scars were not productive of pain, were not unstable, and were not due to burns.  Three left upper extremity scars were: Scar #1 7 x 0.2 cm; Scar #2 13 x 0.5 cm; and Scar 3 5 x 0.2 cm.  The left lower extremity scars were: Scar #1 13 x 0.5 cm; Scar #2 18 x 0.5 cm; Scar #3 10 x 0.5 cm; Scar #4 25 x 0.5 cm; Scar #5 4 x 0.5 cm.  The scars of the head, neck, and chest were not visible.  Scarring overall of the head, face, neck, and chest was not productive of elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture of the head face or neck and there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  There was no limitation of function and no disfigurement of the head, face, or neck.  There was no impact his or her ability to work.  With regard to the left lateral thigh scar, there was muscle herniation, but no significant tenderness or muscle weakness associated with it.  

With regard to the knee, the Veteran had pain which flared to a 7 in intensity.  There were no dislocations.  Flexion was to 140 or greater and pain did not limit flexion.  There was no limitation of extension or pain on motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions without changes.  Muscle strength was normal.  There was no instability or evidence or history of recurrent patellar subluxation/dislocation.  The left leg was 1/2 inch shorter than the right leg.  There was no meniscus impairment.  X-rays revealed moderate degenerative arthritis.  The left hip had pain which flared to a 7 in intensity.  He related he also had a pulling sensation pain over his hip laterally and also sometimes medially off and on when moving around.  Left hip flexion was to 90 degrees with pain at 80 degrees.  Extension was greater than 5 degrees; abduction was lost beyond 10 degrees; but Veteran could cross his legs and could toe-out more than 15 degrees.  There were the same findings with repetition.  Muscle strength was normal.  There was no ankylosis.   There was no degenerative or traumatic arthritis on x-rays with a satisfactory appearing total hip prosthesis on the left.  There was no impact on work.

In January 2015, the Veteran was afforded VA examinations.  On the scar examination, it was noted that the scars were not painful, unstable, or due to burns.  The left deltoid linear scars were: Scar #1: 16 cm; Scar #2: 13 cm; the anterior trunk linear scar was 4 cm.  The scars were not deep.  The facial/neck/head/chest scar examination was consistent with the prior examination with scars being unable to be identified.

The left foot examination noted that the Veteran was service-connected for SFW left 5th metatarsal and fracture 2nd toe, left foot.  The Veteran reported that his second toe was crooked; he sometimes would get a callus, which he filed down.  No pain or flare-ups was reported.  The disability did not chronically compromise weight bearing.  The foot condition required a foam wedge support to the left heel.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was no functional loss for left lower extremity attributable to claimed condition.  The Veteran used a cane.  Employment was not impacted.   

Left hip examination noted that the Veteran had undergone a total left hip replacement.  The Veteran reported that no further medical care had been required other than check-ups.  Range of motion testing revealed flexion to 110 degrees, full extension, full abduction, full adduction, external rotation to 50 degrees, and internal rotation to 20 degrees.  There was no evidence of pain with weight bearing.  There was no localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran could perform repeat testing with no changes.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time or with a flare-up.  Muscle strength was normal.  There was no ankylosis.  There was no malunion or nonunion of femur or flail hip joint.  There was a left hip scar measuring 7 cm by width 0.5 cm.  The examiner indicated that there were no other residuals.   

Muscle examination of (on the left side) Muscle Groups XI, VI, XIII and XIV was conducted.  The Veteran did not have any known fascial defects or evidence of fascial defects associated with any muscle injuries.  Muscle testing was normal except at the left ankle which was 4/5 on plantar and dorsiflexion.  Work was not impacted.  Peripheral nerve examination noted that the Veteran had neuropathy of the peroneal nerve, left leg.  The Veteran related that he was unable to walk for very long, had cramping in the calf of left leg, and reported if walked around a store, he would have cramps and obtained relief with rest and elevation of left leg.  He had mild intermittent pain and no paresthesias, dysesthesias, or numbness.  There was no muscle atrophy and muscle weakness only in the left ankle, as described on the muscle examination.  Sensory examination was normal.  The Veteran walked with a limp on the left side.  All other nerve groups were normal.  Work was not impacted.  The examiner opined that the Veteran was able to perform sedentary and light physical activities, if he so chose. 

Subsequent records reflect that the Veteran was seen in March 2015 for his left hip.  At that time, he was ambulating independently with the assistance of a single-point cane for security measures.  He had pain in the region of the greater trochanter and he had some weakness of the adductor and abductor muscles.  Hip flexion, internal and external rotation were sound.  X-rays were normal.  He had good position and alignment of his prosthesis with no evidence of lysis.  Shrapnel was noted which was unchanged.  The examiner concluded that the Veteran had left total-hip replacement, which was asymptomatic. 

In May 2015, the Veteran was seen for a left knee injection.  The Veteran was encouraged to elevate and ice in 20-minute intervals and to avoid aggravating activities after the injection.  He indicated that he would follow up in 6 months or as needed.  In August 2015, the Veteran reported that his left ankle gave out a month and half before, but there were no injuries.

Muscle Injuries

Under 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d)(1)-(4).  The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.

The regulations applicable to muscle disabilities provided that a "slight" muscle disability consists of a simple wound of muscle without debridement or infection. In such cases, service medical records typically show a superficial wound, with brief treatment and a return to duty.  The wound will have healed, with good functional results and none of the cardinal signs and symptoms listed in 38 C.F.R. § 4.56 (c).  Objective findings typically include a minimal scar; no evidence of a fascial defect, atrophy, or impaired tonus; and no impairment of functioning or metallic fragments retained in the muscle tissue.  38 C.F.R. § 4.56 (d)(1).

A "moderate" muscle disability consists of a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  In such cases, there will be a service department record or other evidence of inservice treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings typically include entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2).

A "moderately severe" disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury typically include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

A "severe" muscle disability is a type of injury caused by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  38 C.F.R. § 4.56 (d)(4).  History includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability, as defined by 38 C.F.R. § 4.56 (c), which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Id.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and muscles swell and harden abnormally in contraction.  Id. 

Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56.  If present, the following are also signs of severe muscle disability: x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

Some diagnostic codes contain different ratings depending on whether the major or minor extremity is involved.  The Veteran is right handed.  The injuries were sustained to the non-dominant side.

Scarring of the Skin

The Veteran filed his claim in 2007.  As a result, two sets of rating criteria must be considered because the Diagnostic Codes governing scars were amended effective October 23, 2008.  The revised criteria pertain to claims received on or after October 23, 2008.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  Pursuant to 38 C.F.R. § 4.118, a Veteran who was rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under those same Codes.  If such request is made, VA will review the disability to determine if a higher rating is due under those Codes, but the effective date of any increased award will not be effective before October 23, 2008.  38 C.F.R. § 4.118. 

Here, the Veteran and has not specifically requested consideration under the 2008 provisions.  However, the Board also notes that the purpose for adding these provisions was "to ensure that veterans . . . are compensated as fully as possible for their wounds."  See 73 Fed. Reg. 428 (January 3, 2008).  VA has clearly stated that its intent behind applying the revised criteria irrespective of whether the condition has worsened is to ensure veterans receive the best rating possible.  Thus, it would be inconsistent with the stated intent of the 2008 amendments to restrict this veteran to consideration of only the pre-October 23, 2008 versions of the schedular criteria.  Therefore, the Board will consider the Veteran's claim under both the old and new criteria.

Disfigurement of the head, face, or neck is rated under Diagnostic Code 7800.  Diagnostic Code 7800 pertains to scars located on the head, face, or neck.  38 C.F.R. § 4.118 (2015).  A 10 percent evaluation is warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.  The highest evaluation of 80 percent is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118 (2015) are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1). 

The October 23, 2008, revisions made no substantive changes to Diagnostic Code 7800.  The revisions added Note (4) (which clarified that ratings under Diagnostic Code 7800 should separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned) and Note (5) (which clarified that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and that the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation). 

Under the old versions of Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating.  Note (1) provides that a deep scar is one associated with underlying soft tissue damage. 

Under the current Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear are rated as follows: for an area or areas of 144 square inches (929 sq. cm.) or greater a 40 percent rating is assigned; for an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.), a 30 percent rating is warranted; for an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) a 20 percent rating is warranted; for an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) a 10 percent rating is warranted. Note (1) provides: a deep scar is one associated with underlying soft tissue damage. Note (2) provides: If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The maxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.   

Under the old versions of Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  

Under the current version of Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear; for an area or areas of 144 square inches (929 sq. cm.) or greater a 10 percent rating is warranted. Note (1) provides:  A superficial scar is one not associated with underlying soft tissue damage. Note (2) provides: If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The maxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under §4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck. 

Under prior Diagnostic Code 7803, a 10 percent evaluation is assigned for superficial, unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  None of the Veteran's scars are unstable.  There is no current version of Diagnostic Code 7803.  

Under prior Diagnostic Code 7804, a 10 percent evaluation is assigned for superficial scars, painful on examination.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (in effect prior to October 23, 2008).  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule).  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  

Under the current Diagnostic Code 7804, scar(s) that are unstable or painful: five or more scars that are unstable or painful warrant a 30 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Under Diagnostic Code 7805 of either version, the Veteran may otherwise be provided a rating under an appropriate diagnostic code (based on limitation of function of the affected part for the old version and includes linear scars for the new version). 

Residuals of SFW of the Left Arm, Muscle Group VI

Diagnostic Code 5306, evaluates injuries to the Muscle Group VI, the extensor muscles of the elbow, which include the triceps and anconeus.  38 C.F.R. § 4.73, Diagnostic Code 5306.  The function of these muscles is extension of the elbow (long head of triceps is stabilizer of shoulder joint).  Id.  Under this code, the following ratings apply to muscle injuries of the non dominant extremity: a noncompensable (0 percent) rating is warranted for slight injury; a 10 percent rating is warranted for moderate injury; a 20 percent rating is warranted for moderately severe injury; and a 30 percent rating is warranted for severe injury. Id.  

With regard to the initial injury, it was not consistent with severe muscle injury in the left upper extremity area.  The initial objective findings did not reflect ragged scarring (although there was a depressed area of scarring on the hand), such that there were indicative of wide damage to muscle groups in missile track; loss of deep fascia or muscle substance, or soft flabby muscles in wound area; or muscles that were swollen or hardened abnormally in contraction.  Moreover, there was not severe impairment of function.  The affected areas of the left upper arm and elbow healed after the initial injury.  As discussed below, some left hand/finger impairment remained.  

During the course of the claim, left elbow examination revealed no heat, swelling or erythema.  On repetitive range of motion testing times 3, there was 0 to 120 degrees of flexion, 0 degrees of extension, 0 to 80 degrees of supination, and 0 to 80 degrees of pronation.  There was no significant muscle atrophy although there is muscle weakness.  The Veteran demonstrated some limitation of motion per the applicable codes, but not the disability level required for a compensable rating under any of the codes pertaining to the elbow or forearm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5305-5213.  As such, the Veteran does not have severe disability based on this limitation of function; moreover, the Veteran would not be more advantageously rated under any of the applicable codes, Diagnostic Codes 5305-5213.   

The Veteran has residual scarring as noted above.  One of the scars, the one located on the left upper arm medial aspect was painful to palpation.  In the case of Esteban v. Brown, 6 Vet. App. 259 (1994), it was indicated that where none of the symptomatology of separate scar and muscular manifestations of a disability was duplicative of or overlapping, but the symptomatology was distinct and separate, as a matter of law, the Veteran was entitled to separate combined ratings for a tender scar and muscle injury.  Based on this separate disability, the Board finds that a 10 percent compensable rating for the left upper medial scar under Diagnostic Code 7804 (either version) is warranted.  See Esteban.  

The Board notes that the initial injury record shows that the Veteran sustained damage to his left hand.  After treatment, he was unable to flex the distal joints of his thumb and index fingers and he had decreased sensation in the palmar tips of the thumb and index fingers.  The Veteran had a left median nerve neuroma for which he underwent surgery.  The Veteran retained residual slightly decreased sensation in the tip of his left thumb.  The Veteran had paresthesias in the index, long finger, and thumb during service.  

During the course of the appeal, the Veteran complained of some decrease in dexterity in regards to his left hand, but no other neurological or orthopedic symptoms.  Despite his report of decreased dexterity, his range of motion of the left wrist was normal.  Likewise, all digits of the left hand revealed full range of motion.  The Veteran was able to make a good fist.  He was able to oppose all digits to the thumb without difficulty.  He was able to flex all digits to the proximal and secondary crease without difficulty.  There was no gap space.  There was a 3-5 x 0.2 cm scar that was slightly depressed over the dorsum of the left hand and noted to be between the interdigital webbing of the thumb and index finger.  X-rays of the left hand revealed mild degenerative changes; prior ballistic injury.

The Board notes that Diagnostic Codes 5307 and 5308 govern residual muscle injuries for the wrist and hands, but where there is only slight impairment such as is the case here, the ratings are noncompensable.  The Veteran's residual scar is also noncompensable.  Since there is no neurological impairment shown, a compensable rating is also not warranted on that basis.  Thus, the Board finds that a separate rating for the left wrist/hand/fingers is not warranted.  

Thus, the Board finds that a preponderance of the evidence is against a rating in excess of 20 percent under Diagnostic Code 5306 for residuals of SFW of the left arm, Muscle Group VI, but a separate 10 percent rating is warranted for the left upper arm medial aspect scar under Diagnostic Code 7804.  

SFWs of the Left Side, Muscle Group XIII and XIV

The Veteran has been assigned a 30 percent rating under Diagnostic Code 5313 for SFWs of the left side, Muscle Group XIII and XIV.  Under Diagnostic Code 5313, the function of that Muscle Group (VIII) is extension of the hip and flexion of the knee; outward and inward rotation of the flexed knee; acting with rectus femoris and Sartorius (Muscle Group XIV) synchronizing simultaneous flexion of the hip and knee and extension of the hip and knee by belt-over- pulley action at the knee joint.  Under that code, moderate disability warrants a 10 percent rating, moderately severe disability warrants a 30 percent rating, and severe disability warrants a 40 percent rating. 

The left hip has been compensated under another code; thus, the Board will focus on the thigh/knee impairment.  With regard to the initial injury, it was not consistent with severe muscle injury in the upper leg/thigh/knee area.  The initial objective findings did not reflect ragged scarring (although there was an adherent scar), such that there were indicative of wide damage to muscle groups in missile track; loss of deep fascia or muscle substance, or soft flabby muscles in wound area; or muscles that were swollen or hardened abnormally in contraction.  Moreover, there was not severe impairment of function.  The affected areas healed after the initial injury with minimal orthopedic impairment.  During the appeal period, the left thigh/knee area disability results in flexion limited to at worse 100 degrees with no limitation of extension.  The Veteran does not have instability or subluxation of the knee.  The other pertinent code for rating the knee would be based on limitation of flexion as this is the area of impairment.  Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  Under this code, a compensable rating would only be warranted based on pain.  As such, the Veteran does not have severe disability based on this limitation of function; moreover, the Veteran would not be more advantageously rated under Diagnostic Code 5260.  

However, the Veteran has scarring of the left thigh/knee area.  In this case, the Veteran has several scars in the left thigh area as well as a left knee scar.  Out of the scars, two are painful and symptomatic.  The scar in the left thigh with the muscle herniation was painful on palpation.  The left knee scar was the only non-superficial scar as it is indurated and adherent to the underlying tissue.  The Veteran credibly described pain and a pulling sensation.  Although considered a deep scar, it is not of sufficient size to be compensable under Diagnostic Code 7802.  However, the Board finds that separate 10 percent ratings are warranted under the old version of Diagnostic Code 7804 (2007) based on the pain in these two scar areas.  

Thus, the Board finds that a preponderance of the evidence is against a rating in excess of 30 percent under Diagnostic Code 5313 for SFWs of the left side, Muscle Group XIII and XIV, but two separate 10 percent ratings are warranted for left lateral thigh and left knee scars under Diagnostic Code 7804.  



SFW of the Left Leg, with Fracture of the Tibia and Fibula, Muscle Group XI and Neuropathy of the Left Leg, Residual of SFW

The Veteran has been assigned a 10 percent rating under Diagnostic Code 5311 which pertains to Muscle Group XI.  Muscle Group XI encompasses the posterior and lateral crural muscles as well as the muscles of the calf, specifically the triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallices longus, flexor digitorum longus, popliteus, and plantaris.  The function of these muscles is propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  A slight disability merits a noncompensable rating.  A moderate disability is assigned a 10 percent rating, while a 20 percent rating requires a moderately severe disability.  The maximum rating of 30 percent is reserved for a severe disability.

The left knee has been compensated under another code; thus, the Board will focus on the lower left leg and foot impairment (other than SFW of the left fifth metatarsal and the neuropathy of the left leg).  With regard to the initial injury, the Board finds that it was more compatible with a moderately severe injury, but it was not severe as it was not consistent with severe muscle injury in the upper leg/thigh/knee area.  The initial objective findings did not reflect ragged scarring, such that there were indicative of wide damage to muscle groups in missile track; loss of deep fascia or muscle substance, or soft flabby muscles in wound area; or muscles that were swollen or hardened abnormally in contraction.  Moreover, there was not severe impairment of function.  The affected areas healed after the initial injury with minimal orthopedic impairment.  

During the appeal period, the Veteran had problems with his left lower extremity; however, they also encompassed nerve injury.  The Veteran had a 1/2 to 1 inch shortening of the left leg for which he wore a lift in his shoe.  His strength in the left lower extremity was 3/5 and he felt weakness.  He reported muscle tightening.  He had ankle pain, swelling, and stiffness.  The Veteran reported that he did not get much pain in the tibia, fibula area.  The Veteran could dorsiflex and plantar flex the left foot and toes without difficulty.  He indicated that he had numbness and tingling to his left lower leg mostly the anterior aspect of the left lower leg and his left foot.  He had peroneal nerve neuropathy.  The neuropathy or the peroneal nerve residuals resulted in constant numbness in the top of the left foot anterolaterally and also in the left leg anteriorly.  There was vibration decrease in the left foot.  The Veteran exhibited a foot drag/drop which was helped with the shoe lift.  He used a single tip cane with ambulation.  

The Veteran's current functioning of the foot reveals that the impairment is more consistent with moderately severe, rather than moderate when taking into consideration the weakness, leg shortening, and reported pain, as well as the initial injury.  However, the Veteran does not have severe impairment regarding the propulsion and plantar flexion of the foot, stabilization of the arch, and flexion of the toes.  It appears that the Veteran's neurological impairment is predominant, resulting in a need for a shoe lift and a cane.  However, he has already been assigned a rating for severe disability.  As such, the Veteran is receiving the maximum rating under Diagnostic Code 8521 for incomplete paralysis; only complete paralysis warrants a higher 40 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  The Veteran does not have complete paralysis.  Thus, a higher rating is not warranted.  

Moreover, although compensable ratings are available for leg shortening under Diagnostic Code 5275, the Veteran's left leg shortening noted to be 1/2 inch to 1 inch does not warranted a compensable rating.  

Thus, the Board finds that a preponderance of the evidence is against a rating in excess of 20 percent under Diagnostic Code 5311 for SFW of the left leg, with fracture of the tibia and fibula, Muscle Group XI and against a rating in excess of 30 percent under Diagnostic Code 8521 for neuropathy of the left leg, residual of SFW.  

SFW of the Left Fifth Metatarsal

The Veteran has been assigned a noncompensable rating under Diagnostic Code 5284.  That code assigns a 10 percent evaluation for a moderate foot injury; a 20 percent evaluation for a moderately severe foot injury; and a 30 percent evaluation for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.21.

The Veteran has been examined multiple times.  The left fifth toe disability has been manifested by, at most, a callus formation under his fifth digit.  There was no painful motion, edema, weakness, instability, or tenderness.  As such, the Board finds that the Veteran does not have a moderate level of disability.  The only other potentially applicable code pertains to amputation of a toe, which, if the metatarsal head has been removed, warrants a 20 percent rating.  See Diagnostic Code 5172.  The Board finds that the Veteran does not meet this criteria as he has minimal symptoms which do not more nearly approximate an amputation.  

Thus, the Board finds that a preponderance of the evidence is against a compensable rating under Diagnostic Code 5284 for SFW of the left fifth metatarsal.  

SFW Scars of the Head, Neck, and Chest

The Veteran's SFW scars of the head, neck, and chest are not visible and are not symptomatic.  As such, there is no basis for a higher rating for this residual scarring.  Thus, the Board finds that a preponderance of the evidence is against a compensable rating.  

Status Post Total Left Hip Replacement

The Veteran's disability is rated under Diagnostic Code 5054, which pertains to right hip replacement (prosthesis).  A minimum rating of 30 percent is assignable.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain or limitation of motion.  A 70 percent rating is assignable for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 90 percent rating is assignable following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.  A 100 percent rating is assignable for prosthetic replacement of the head of the femur or acetabulum for one year following the implantation of a prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5054. 

In order for a 70 percent rating to be warranted, the evidence must more nearly approximate markedly severe residual weakness, pain or limitation of motion.  The Board finds that the evidence dated after the surgery shows that the Veteran does not have more than, at most, moderately severe residuals as described under the 50 percent rating.  His range of motion has fluctuated with improvement being shown and near normal ranges in all directions except flexion.  His functional impairment has been designated by an examiner as being mild.  On examinations, he has reported minimal pain, with more recent reports (including those of his wife) of some pain, stiffness, and pulling.  However, the Board finds that the moderately severe rating encompasses such symptoms and that there is not markedly severe residual weakness, pain or limitation of motion.  As noted, motion is near normal in nearly all ranges and flexion continues to improve and is 110 at present; at no time during the appeal period was it markedly severe.  His strength is normal and at no time has pain been shown as markedly severe.  Rather, the Veteran's pain decreased following surgery.  There is also no evidence of favorable or unfavorable ankylosis of the hip.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250.

As such, the Board finds that the preponderance of the evidence is against the claim for a higher rating of 70 percent.  

Conclusion

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also Thun v. Peake, 22 Vet. App. 111 (2008).   The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's residuals of his SFW injuries are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above.  There have not been any hospitalizations or marked interference with employment.  Although the Veteran has industrial impairment, which, as noted below, warrants a TDIU, the Board finds that marked interference with employment beyond what is contemplated under the applicable diagnostic codes which rate the Veteran for industrial impairment, is not shown.  Therefore, referral for consideration of an extraschedular rating is not warranted.

TDIU

In addition to the service-connected disabilities identified above, the Veteran is also service-connected for PTSD, rated as 30 percent disabling; bilateral hearing loss, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and degenerative disc disease of the lumbar spine, rated as 10 percent disabling.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  The Veteran has met the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU on a schedular basis throughout the appeal period.  

Thus, the issue is whether his service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In his application for a TDIU, the Veteran reported that he retired due to his left leg and back disabilities.  The Board notes that the VA examination reports indicate that each individual disability does not impact employment (although the ratings certainly suggest otherwise) and that the Veteran could sustain sedentary employment.  However, the Board finds that the totality of the disabilities cumulatively was not adequately assessed in these reports.  The Veteran has multiple disabilities that affect his ability to sit, stand, and ambulate, and which show that his ability to do such has decreased.  In addition, he has hearing loss and tinnitus, and as well as PTSD.  Combining the audiological, the orthopedic and the neurological disabilities along with consideration of his educational and occupational background, the Board finds the Veteran to be credible in his report that he cannot sustain employment.  

The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.


ORDER

A rating in excess of 20 percent for residuals of SFWs of the left arm is denied.

A 10 percent rating for a painful scar located on the left upper arm is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for residuals of SFWs of the left side, Muscle Group XIII and XIV, is denied.

A 10 percent rating for a painful scar located on the left lateral thigh is granted, subject to the law and regulations governing the payment of monetary benefits.

A 10 percent rating for a painful scar located on the left knee is granted, subject to the law and regulations governing the payment of monetary benefits.

A 20 percent rating for residuals of SFWs of the left leg, with fracture of the tibia and fibula, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for neuropathy of the left leg is denied.

A compensable rating for SFW of the left fifth metatarsal is denied.

A compensable rating for residuals of SFW scars of the head, neck, and chest is denied.

An initial rating in excess of 50 percent for residuals of residuals of left hip replacement is denied.

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


